Case 2:20-cv-10053-JMV-AME Document 21-1 Filed 04/16/21 Page 1 of 2 PageID: 122




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA,

                          Plaintiff,
             v.                           Civil Action No. 2:20-cv-10053-JMV-AME

  JOSEPH CENTANNI,

                          Defendant.

                  [PROPOSED] ORDER GRANTING DEFENDANT’S
                            REQUEST FOR A STAY

       This matter having come before the Court upon the unopposed request of

 Defendant Joseph Centanni for a six-month stay of this action; and the United

 States having filed this civil action on August 5, 2020 alleging that Mr. Centanni

 engaged in a pattern or practice of discrimination, and denied a group of persons

 the rights granted by the Fair Housing Act, 42 U.S.C. §§ 3601, et seq. by sexually

 harassing tenants and prospective tenants; and Mr. Centanni having denied all of

 the allegations in the complaint in an answer filed on October 2, 2020; and the

 Union County Prosecutor’s Office having filed thirteen criminal complaints against

 Mr. Centanni and arresting Mr. Centanni on March 19, 2021; and Mr. Centanni

 having denied all of the allegations in the criminal complaints; and there being

 significant overlap between the State criminal complaints filed against Mr.

 Centanni and the allegations asserted by the United States in this civil action; and

 for good cause shown;

       IT IS on this ___ day of ______________, 2021,
Case 2:20-cv-10053-JMV-AME Document 21-1 Filed 04/16/21 Page 2 of 2 PageID: 123



       ORDERED that this civil action shall be stayed for a period of six months

 from the date of entry of this Order; and it is further

       ORDERED that, notwithstanding the entry of this stay Order, the United

 States may, on notice to Defendant’s counsel, issue and pursue third-party

 subpoenas under Fed. R. Civ. P. 45 demanding the production of documents,

 electronically stored information, or tangible things from third-party private or

 governmental entities who may have provided assistance for tenants, residents, or

 prospective tenants of Mr. Centanni, including assistance with rental payments or

 security deposits. Once a stay of this action is lifted, the United States will produce

 to Defendant’s counsel copies of all documents, electronically stored information,

 or tangible things obtained in response to such subpoenas; and it is further

       ORDERED that, notwithstanding the entry of this stay Order, the parties

 shall continue to be bound by the Protective Order entered by the Court on

 November 17, 2020 [ECF No. 10] and the Stipulation and Order Regarding

 Discovery entered by the Court on January 12, 2021 [ECF No. 16]; and it is further

       ORDERED that, notwithstanding the entry of this stay Order, the parties

 may move the Court for relief for any alleged violation(s) of the Protective Order or

 the Stipulation and Order Regarding Discovery if the parties are unable to resolve

 their disputes about the alleged violation(s) following a good faith effort to meet

 and confer.




                                        John Michael Vazquez, U.S.D.J.
